Citation Nr: 1445974	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO. 10-38 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Board hearing at the RO in April 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.

In the May 2013 hearing before the undersigned VLJ, the Veteran's representative stated that some medications taken for posttraumatic stress syndrome (PTSD) caused hypertension.  The Veteran denied ever hearing from a clinician that his hypertension was exacerbated by his psychiatric medication.  However, the evidence also contains notes from the Veteran's journal indicating that blood pressure readings taken while on Zoloft were higher than when he did not take his medication.  As noted in the January 2014 Joint Motion for Remand (JMR), the June 2012 VA examiner did not address whether or not the Veteran's prescribed medication for his psychological disorder caused or aggravated his hypertension.

In accordance with the January 2014 JMR, the Board remanded the Veteran's claim in June 2014, in pertinent part to obtain an adequate medical opinion.  The Veteran was subsequently provided a VA examination in September 2014 to assess the nature and etiology of his hypertension.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury event or illness.  The examiner went on to opine that the medication the Veteran is taking for his service-connected psychiatric condition is not causing or aggravating his hypertension.  However the examiner did not provide any supporting rationale for this conclusion.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the examiner provided no rationale or data to support their conclusion, the opinion is inadequate for VA purposes.  Therefore, remand is necessary to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records from June 2014 to the present from the Huntington, West Virginia and Chillicothe, Ohio VAMCs, and any associated outpatient clinics.  All attempts to obtain these records should be documented in the claims file.

2.  Obtain an opinion regarding the etiology of the Veteran's hypertension from an appropriate VA examiner that has not yet reviewed the Veteran's claims file.  The claims file, including a copy of this remand, must be made available.  If the examiner deems an in-person examination is necessary, one should be scheduled.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's May 2013 testimony, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50% probability or greater) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected psychiatric disability to include anxiety, nightmares, and any associated medical treatment including medication taken for his service-connected psychiatric disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for any opinion offered must be provided.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for hypertension is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



